"la,   _& ·.   "r~ _· ,• •..,J
                                                                                                                                                                              /:_.;
                  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page I ofl   /



                                                                UNITED STATES DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                            United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                 V,                                      (For Offenses Committed On or After November 1, 1987)


                                         Victor Enrique Reyes-Galindo                                    Case Number: 3:19-mj-22618

                                                                                                         Patrick      . Hal
                                                                                                         Defendant's Attorney


                  REGISTRATION NO. 86171298
                                                                                                                                          JUL I 5 2019
                  THE DEFENDANT:
                   IZI pleaded guilty to count(s) 1 of Complaint
                                                                      ------"--------------+,,m-''--'-'--'=-'-'--'--"'-'-=-'-'--'-'-=-'-"'-'--"'=~~-"-""-1
                       D was found guilty to count( s)
                          · . after a plea of not guilty.
                              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                  Title & Section                               Nature of Offense                                                          Count Number(s)
                  8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                                1

                      •          The defendant has been found not guilty on count(s)
                                                           -------------------
                      •          Count(s)
                                            ------------------
                                                               dismissed on the motion of the United States.

                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                            •    TIME SERVED
                                                                                                    ~/          l)D
                                                                                                   ,,LJ, - - - - - - - - - - days

                       IZl       Assessment: $10 WAIVED IZI Fine: WAIVED
                       IZl       Court recommends USMS, ICE or DHS or other arresting agency return aHproperty and all documents in
                       the       defendant's possession at the time of arrest upon their deportation or removal.          ·
                       D         Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances ..

                                                                                                      Monday, July 15, 2019



                   Received            ,/I~
                                      __
                                      DUSM
                                          _____
                                             ....:;.;....




                                                                                                      UNITED STATES MAGISTRATE JUDGE.



                    Clerk's Office Copy                                                                                                              3:19-mj-22618
